            Case 2:20-cv-01094-MJP-MLP Document 41 Filed 03/10/21 Page 1 of 2




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   DENGE LEME GAHANO,

 9                              Petitioner,                 Case No. C20-1094-MJP-MLP

10          v.                                              MINUTE ORDER

11   DANIEL M. RENAUD, et al.,

12                              Respondents.

13

14          The following Minute Order is made at the direction of the Court, the Hon. Michelle L.

15   Peterson, United States Magistrate Judge:

16          On March 1, 2021, Petitioner filed a reply addressing Petitioner’s pending motion for

17   stay of removal (dkt. # 25). (Dkt. # 39.) In his reply, Petitioner’s pro bono counsel represented he

18   was not aware of a legal basis for Petitioner’s requested stay of removal at the present time. (Id.

19   at 3.) However, Petitioner’s counsel stated that he would like an opportunity to brief Petitioner’s

20   continued detention without bond in regard to Respondents’ motion to dismiss (dkt. # 16). (Id. at

21   4.) Petitioner’s counsel noted that, given current conditions in Ethiopia, it is uncertain

22   Respondents will be able to remove the Petitioner in the reasonably foreseeable future under

23   Zadvyadas v. Davis, 533 U.S. 678 (2001). (Id.)




     MINUTE ORDER - 1
           Case 2:20-cv-01094-MJP-MLP Document 41 Filed 03/10/21 Page 2 of 2




 1          Accordingly, given Petitioner’s request, Respondents are ORDERED to inform the Court

 2   by March 17, 2021, on Respondents’ position concerning whether an extension of time on

 3   Respondents’ motion to dismiss (dkt. # 16) is appropriate to allow Petitioner’s pro bono counsel

 4   an opportunity to file a brief addressing Petitioner’s detention. The Clerk is directed to provide

 5   the parties and the Honorable Marsha J. Pechman a copy of this Minute Order.

 6

 7          Dated this 10th day of March, 2021.

 8                                                         William M. McCool
                                                           Clerk of Court
 9
                                                       By: /s/Tim Farrell
10                                                         Deputy Clerk

11

12

13

14

15

16

17

18

19

20

21

22

23




     MINUTE ORDER - 2
